Lake, Ch. J.,
dissenting.
While I agree with my brethren, that the judgment of the court below should be reversed, and, substantially, with all that is said in the majority opinion on the first four propositions, I most respectfully dissent from what is said respecting the “fifth objection.”
The struggle of the writer of that opinion to hold fast to a remnant of the pernicious rule announced in Wescott v. Archer, 12 Neb., 345, is lamentable and to be regretted, as that decision is founded neither on the philosophy of the code nor a correct principle of statutory construction. If, under our system of procedure, such an action as was there considered were commenced by an attachment of property, the rule clung to with so much tenacity would be reasonable. But such is not the case.
In this state all civil actions in the district courts are commenced by filing a petition, and the issuing and service of a summons on the defendant. And if personal service cannot be given, it may in certain actions be made by a publication of notice to the defendant, which serves the purpose of an ordinary summons. Code of Civil Procedure, §’§ 62, 77. And such notice will be entirely conformable to the requirements of the statute if it contain a *318“summary statement of the object and prayer of the petition, mention the court wherein it is filed, and notify the person or persons thus to be served, when they are required to answer.”
Thus it is seen that all the statute requires of the notice-in addition to the name of the court is, “ the object and. prayer of the petition.” And what these are one would naturally suppose should be determined by reference to the-petition itself. But who would expect to find in a petition for the recovery of a money judgment a statement that an order of attachment had been or would be issued and levied on a particular piece of property, or,- indeed, on property generally, of the defendant.
Under our system of procedure an attachment, as a means of satisfying a judgment, is essentially a collateral proceeding, and being so, a defendant who is notified, either personally or constructively, of the commencement of tire-main action, has notice also, or rather is bound to take notice at his peril, of all steps subsequently taken therein, including the attachment of property.
Suppose for instance that A sues B for the recovery of a. simple money judgment, both being residents of the same county. There is no thought then of an attachment of' property in the action, for no cause therefor exists. After service of the summons upon him, and before any other step is taken in the case, B removes from the state and becomes a non-resident, which, under the statute, is a ground of attachment. Thereupon A, discovering that B has left property within the jurisdiction of the court, files an affidavit of Bis non-residence, sues out an order of- attachment,, and has the property seized under it. Will it be contended in such case that B is entitled to a special notice, by publication or otherwise, of the attachment of his property to make it valid? And yet he has had no notice whatever of the attachment except such as followed from having been, been notified of the commencement of main action.
*319Suppose, again, that at the commencement of the action B was already a non-resident, and was served in the first instance by a notice having all the formality required in Wescott v. Archer, supra, of the attachment of a particular tract of land, to which, however, he pays no heed; after-wards, and before judgment, A discovers other attachable property belonging to B, which he causes to be seized under a second order in the same action; is a notice to B of this attachment essential to its validity? I say not, and yet it would be under the rule of the majority of the court in Wescott v. Archer and of the opinion in this case.'
I have said that the,rule of Wescott v. Archer is pernicious, and it is so, even as modified in the majority opinion in this case, in this, that it not only invalidates a practice .of our courts which before that case was decided had prevailed to a greater or less degree of not including in the notice of publication a description of the property seized,, either particular or general, but also tends to stir up strife and litigation respecting titles to property, supposed to have' been settled by that practice, which not only had the approval of the undivided opinion of this court in Crowell v. Johnson, 2 Neb., 146, but of the supreme' court of Ohio. (Paine v. Moreland, 15 Ohio, 435), under a statute not essentially different from our own.
Eor these and many other reasons that might be given,, I feel compelled to dissent from so much of the majority opinion as is above indicated.